Order entered September 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00548-CR

                            WALTER TROY LLOYD, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75605-U

                                           ORDER
       Before the Court is appellant’s September 14, 2017 second motion for extension of time

to file his pro se response to counsel’s Anders brief. We GRANT the motion. Appellant’s pro

se response is due by October 9, 2017. If appellant’s pro se response is not filed by October 9,

2017, the appeal will be submitted without the pro se response.


                                                      /s/   LANA MYERS
                                                            JUSTICE